IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1612
                            Filed December 6, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RYAN DELMAR EASTER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, David N. May, Judge.



      Ryan Easter appeals following conviction for operating while under the

influence. AFFIRMED.




      Karmen R. Anderson of The Law Office of Karmen Anderson, Des

Moines, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Doyle and Mullins, JJ.
                                         2


DANILSON, Chief Judge.

      Ryan Easter appeals following conviction for operating while under the

influence (OWI), second offense. Finding no abuse of discretion or error of law,

we affirm.

      Easter was clocked driving fifty-four miles per hour in a thirty-five-mile-per-

hour zone. Police Officer Andrew Wierck was following Easter and turned on the

overhead squad car lights and spot light. Easter proceeded a block, turned left,

and then turned right, pulling into a driveway. Officer Wierck approached Easter

and detected the odor of alcoholic beverages. Easter declined to participate in

field sobriety tests. Officer Wierck arrested him for speeding and transported

Easter to the police station for investigation of OWI. Easter refused to consent to

any chemical testing.

      At trial, Officer Wierck testified about the traffic stop and also stated, “As I

spoke with him, I could tell he had some slurred speech and that his eyes were

bloodshot.” When asked, Easter stated he was coming from a bar/concert and

that he had consumed beer and a shot of Crown Royal, he felt he was safe to

drive, and he would not submit to field sobriety testing as he was in his own

driveway. Officer Wierck also testified Easter would not consent to a breath test

or any other testing while at the police station. The officer testified he believed

Easter was under the influence of alcohol. On cross-examination, Officer Wierck

conceded that the odor of an alcoholic beverage may vary depending on the type

of beverage consumed and that the odor alone cannot be relied upon to

determine an individual’s blood alcohol content.              Officer Wierck also

acknowledged Easter had used his turn signals, had been at an appropriate
                                          3


speed to turn corners, and complied with the officer’s requests and demands.

The officer also testified Easter was within his rights to refuse the field sobriety

and breathalyzer tests.

       Officer Michael Dixon testified he arrived as a backup at the scene of the

traffic stop. Officer Dixon stated: “[W]hile standing there just observing I could

smell the odor of an alcoholic beverage coming from him. As I got a little close to

him, I could see that his eyes were bloodshot and watery, some of his speech

was slightly slurred.”

       The district court denied Easter’s motion for directed verdict, finding the

officers’ testimony and the video of the traffic stop provided sufficient evidence to

present the matter to the jury.

       During closing arguments, the prosecutor made the following statement:

              Now, the big question here, one that you’re not going to find
       in your jury instructions but one that’s probably sitting in the back of
       your head, your common sense is begging you to answer, is why?
       Why didn’t he take those tests?
              Ladies and gentlemen, he didn’t take those tests because he
       knew he would fail each and every—

The defense objected, an unrecorded bench conference was held, and the court

overruled the objection. The prosecutor continued:

              Ladies and gentlemen, he knew he wasn’t going to pass
       those tests. Recall what he said he had to drink that night: some
       beer and Crown Royal. If it was that little and that insignificant to
       him, why wouldn’t he take the test?

       The jury found Easter guilty of OWI. Easter stipulated to a prior OWI

conviction. In a motion for new trial, Easter maintained the verdict was contrary

to the weight of the evidence and the State had improperly shifted the burden of
                                          4


proof.    The court denied the motion for new trial and entered judgment and

sentence.

         Easter now appeals, contending there is insufficient evidence to support

the conviction, the verdict is contrary to the weight of the evidence, and the

prosecutor engaged in misconduct by shifting the burden of proof to the

defendant. Specifically, Easter contends the video evidence contradicted the

testimony of the officers concerning evidence of intoxication.

         “We review sufficiency-of-the-evidence claims for correction of errors at

law.” State v. Showens, 845 N.W.2d 436, 439 (Iowa 2014). We consider all the

evidence viewed in the light most favorable to upholding the verdict. Id. “If the

jury’s verdict is supported by substantial evidence, it is binding on the

court.” State v. Corsi, 686 N.W.2d 215, 218 (Iowa 2004). Here, both officers

who encountered Easter recognized signs of intoxication and testified

accordingly. Because issues such as conflicts in the evidence, the credibility of

witnesses, and the proper weight of the evidence are matters for the jury, see

State v. Hutchison, 721 N.W.2d 776, 780 (Iowa 2006), we do not set aside the

verdict here.

         The supreme court recently addressed a motion for new trial based on a

weight-of-the-evidence claim in State v. Shorter, 893 N.W.2d 65, 71 (Iowa 2017).

The court noted the district court employs a test “more searching than the

sufficiency-of-the-evidence test, involv[ing] questions of credibility, and requir[ing]

the district court to determine whether more credible evidence supports one side

or the other.” Shorter, 893 N.W.2d at 70. But trial courts are cautioned not to

ignore the deference owed to the jury’s credibility determinations. Id. at 71. A
                                            5


new trial should only be granted in “exceptional cases” where the evidence

“preponderates heavily against the verdict.” State v. Reeves, 670 N.W.2d 199,

202 (Iowa 2003) (citation omitted). Giving the jury’s inferred credibility finding the

deference it is due, we cannot say the trial court abused its discretion in denying

Easter’s motion for new trial.

       We need not address Easter’s claim of error as to the closing argument

because the record does not specify the basis or ground of the objection, leaving

us no way to review the trial court’s ruling.1 See State v. Maghee, 573 N.W.2d 1,

8 (Iowa 1997) (noting general objections fail to preserve error).

       AFFIRMED.




1
  An objection was made followed by an unreported bench conference. The court then
stated, “For the record, after consideration of the objection, it’s overruled. Counsel may
proceed.”
        Easter also asserts the State shifted the burden of proof during voir dire.
However, no objection was made during voir dire, and therefore, none is preserved for
our review. See State v. Childs, 898 N.W.2d 177, 181 (Iowa 2017) (discussing
preservation of error).